DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0159208 to Machida (hereinafter Machida).



Regarding independent claim 1, Machida teaches an image sensor comprising: 
an array of photosensitive pixels dedicated to components of the spectrum of the light (pixel array 111, see par. [0054]), each pixel including 
a photosensitive semiconductor region (photoelectric conversion unit PD, see par. [0055]), 
a transfer gate coupled between the photosensitive region (transfer transistors TG1A-TG1C for PD1, see Fig. 2), and 
a transfer node, the transfer node having a capacitive value defining a charge-to-voltage conversion factor of each pixel (electric charge voltage conversion unit FD14, see Fig. 2 and par. [0074]), 
the array of pixels being arranged according to a periodic pattern of macro-pixels each dedicated to one component, and each including a first pixel and a second pixel dedicated to this component, the capacitive value of the transfer node of the first pixel defining a first charge-to-voltage conversion factor, the capacitive value of the transfer node of the second pixel defining a second charge-to-voltage conversion factor different from the first charge-to-voltage conversion factor (pixel array comprises shared first, second and third electric charge to voltage conversion units, which are shared between 2 pixels of the pixel unit and have different efficiencies depending on the length of their wiring, see pars. [0125, 0126, 0134]).

Regarding claim 2, Machida teaches the image sensor according to claim 1, wherein the periodic pattern of macro-pixels includes two macro-pixels dedicated to respective components, the first pixels and second pixels of the two macro-pixels being positioned so as to be contiguous only to the first or the second pixels of another macro-pixel of the same pattern (color filters of the pixels are arranged in a periodic pattern, see Fig. 5).

Regarding claim 3, Machida teaches the image sensor according to claim 2, wherein each macro-pixel includes two first pixels and two second pixels, and wherein the periodic pattern of macro-pixels includes four macro-pixels dedicated, respectively, to four components (see 4 components on the pattern in Fig. 5).

Regarding claim 4, Machida teaches the image sensor according to claim 1, further including a control circuit configured to generate a first timing signal and a second timing signal, different and adapted to respectively control a first time of exposure and a second time of exposure of an acquisition of an incident optical signal by the pixels of the array and distribution circuit configured to distribute the first timing signal in the first pixels of the macro-pixels of the array, and to distribute the second timing signal in the second pixels of the macro-pixels of the array, during the same acquisition of the incident optical signal (can have different timing signals during the same acquisition distributed by the system control unit 115, see pars. [0052, 0064]).

Regarding claim 5, Machida teaches the image sensor according to claim 4, wherein the first charge-to-voltage conversion factor is greater than the second charge-to-voltage conversion factor and the first time of exposure is longer than the second time of exposure (charge to voltage conversion units can have different conversion factors depending on the configuration of the sensor in terms of the length of the wiring, see par. [0134], which will exposures can be variable, hence shorter or longer per regions, see par. [0052]).

Regarding claim(s) 6-10, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1-5 and is/are rejected for the same reasons used above.

Allowable Subject Matter
Claim(s) 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method according to claim 6, further comprising: 
reading to provide first read data and second read data, the first read data resulting from the same acquisition of the incident optical signal by the first pixels of the array, and the second read data resulting from the same acquisition of the incident optical signal by the second pixels of the array; and 
reconstructing a high dynamic range (HDR) image, the reconstructing comprising applying a respective normalization gain to each read data, the respective normalization gains being adapted to compensate for the difference between the respective times of exposure of the pixels of the array.

Regarding claim(s) 12-13, claim(s) further depend from claim 11 and is/are allowable for the same reasons stated above.

Regarding claim 14, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method according to claim 6, wherein the first charge-to-voltage conversion factor is greater than the second charge-to-voltage conversion factor, and the first time of exposure is longer than the second time of exposure, wherein the capture method comprises: 
a reading providing first read data resulting from the same acquisition of the incident optical signal by the first pixels of the array, and second read data resulting from the same acquisition of the incident optical signal by the second pixels of the array, 
a reconstruction of a high dynamic range (HDR) image, comprising an application of a respective normalization gain to each read data, the respective normalization gains being adapted to compensate for the difference between the respective times of exposure of the pixels of the array,
wherein the reconstruction of the HDR image further comprises, before the application of the normalization gain: 
an identification, for each read data, of an exposure limit condition amongst an overexposure condition, an underexposure condition, or a near-limit condition; and 
in response to identifying the read data in one of the exposure limit conditions, a determination of a substitution data, replacing the read data, from the read data resulting from an acquisition with neighboring pixels of the array dedicated to the same component.

Regarding claim(s) 15-17, claim(s) further depend from claim 14 and is/are allowable for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698         


/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698